 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:18-CR-170-APG-DJA

 9                  Plaintiff,                       Final Order of Forfeiture

10          v.

11 KENNETH HALL,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C.

15 § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28

16 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); and 21 U.S.C. § 881(a)(11)

17 with 28 U.S.C. § 2461(c) based upon the plea of guilty by Kenneth Hall to the criminal

18 offense, forfeiting the property set forth in the Plea Agreement and shown by the United

19 States to have the requisite nexus to the offense to which Kenneth Hall pled guilty.

20 Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 41; Preliminary Order of

21 Forfeiture, ECF No. 42; Plea Agreement, ECF No. 43.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from January 23, 2020, through February 21, 2020, notifying all potential
 1   third parties of their right to petition the Court. Notice of Filing Proof of Publication

 2   Exhibits, ECF No. 46-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C.

11   § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), and (3)(B) with 28

12   U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 881(a)(11) with

13   28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

14          1. a black 9mm Sig Sauer model P229 handgun, serial number 45A049417 with

15              two magazines; and

16          2. any and all ammunition

17   (all of which constitutes property).

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

19   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

20   deposit, as well as any income derived as a result of the government’s management of any

21   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

22   disposed of according to law.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                   July 15
            DATED _____________________, 2021.

26

27
                                                  ANDREW P. GORDON
28
                                                  UNITED STATES DISTRICT JUDGE
                                                      2
